Title: From James Madison to James Monroe, 20 March 1811
From: Madison, James
To: Monroe, James


private & confidential
Dear SirWashington Mar. 20. 1811
I may perhaps consult too much my own wishes public & personal, and too little a proper estimate of yours, in intimating the near approach of a vacancy in the Department of State, which will present to your comparison, as far as lies with me, that sphere for your patriotic services, with the one in which they are now rendered. Should such a transfer of them be inadmissible or ineligible, on whatever considerations, this communication, will I am sure be viewed in the light, to which its motives entitle it, and may rest in confidence between us. In a contrary result, be so good as to let me have your agreeable determination as soon as possible. Permit me to add that even in this result, it will be best for reasons reserved for personal explanation, that the precise turn of the communication, may be confidential.
I am the more anxious to hear from you as soon as possible, since besides the more obvious calls for it, the business of that Dept. is rendered by the present conjuncture, peculiarly urgent as well as important. It would be of the greatest advantage, if it could be in the hands which are to dispose of it, in about two weeks from this date, and receive a close attention for a short period thence ensuing. It is probable that an interval of relaxation would thereby be rendered consistent with the public interest. Accept assurances of my great esteem and sincere friendship
James Madison
